Name: Council Regulation (EEC) No 1755/84 of 19 June 1984 on the implementation in relation to food of alternative operations in place of food-aid deliveries
 Type: Regulation
 Subject Matter: international affairs;  cooperation policy;  economic conditions
 Date Published: nan

 23 . 6 . 84 No L 165/7Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1755/84 of 19 June 1984 on the implementation in relation to food of alternative operations in place of food-aid deliveries mentation of a food strategy or other measures to strengthen these countries' food security and to en ­ courage them to increase their degree of self-reliance with regard to food . They shall , as far as possible, help towards improving the living conditions of the poorest sections of the population in the countries in question . The alternative operations shall be implemented in the form of financial and technical aid in accordance with the criteria and procedures laid down in this Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the Community, in parallel with other efforts aimed at food security, should endeavour to encourage developing countries to increase their degree of self ­ reliance with regard to food, for example by means of food strategies ; Whereas it should provide substantial support for such efforts ; Whereas such support can be stepped up by making food aid more flexible so that in particular, where the conditions permit, it is possible for some food-aid operations to be replaced by financial support for agri ­ cultural and food operations ; Whereas the measures to be taken in order to imple ­ ment these alternative operations should be defined ; Whereas a procedure should be laid down for the management of this replacement aid ; whereas Article 8 of Regulation (EEC) No 3331 /82 (2) contains a proce ­ dure that can be used for that purpose ; Whereas the Treaty has not provided the necessary powers to that end , Article 2 Alternative operations may be implemented for the benefit and at the request of developing countries which are eligible for Community food-aid operations under Regulation (EEC) No 3331 /82 in respect of part or all of the quantities of food aid which have been or which could be allocated to them within the frame ­ work of the quantities provided for in the annual Regulations implementing Regulation (EEC) No 3331 /82, taking into account, in particular, develop ­ ments in production , consumption and the level of stocks in the country in question , the food situation of the population and food aid granted by other donors . The purpose of these operations shall be to support or stimulate the recipient countries ' own efforts . HAS ADOPTED THIS REGULATION : Article 3 The purpose of these alternative operations is to cover financial and technical aid operations aimed, in accor ­ dance with the objectives in Article 1 , at improving self-reliance with regard to food by the development of agriculture and food production in the country concerned and at food security, and shall contribute to the financing of, for example :  the supply of inputs essential to such food produc ­ tion ,  rural credit operations ,  storage by individual farmers, or at village , local , national or regional level ,  operations in the field of marketing, transport , distribution or processing of agricultural and food products,  applied research and on-the-job training activities ,  projects to develop food production . Article 1 The Community shall , where the conditions so justify, implement alternative operations in place of deliveries of food aid for developing countries . These operations shall be aimed at supporting, by means of available funds , the preparation and imple ­ (  ) OJ No C 127, 14 . 5 . 1984, p . 249 . O OJ No L 352, 14 . 12 . 1982 , p . 1 . No L 165/8 Official Journal of the European Communities 23 . 6 . 84 Article 4 Aid shall be granted by the Community either autono ­ mously or by means of co-financing with Member States or with other donors . Article 5 Community aid shall be in the form of grants . Article 5 1 . The aid may cover both external expenditure and the local expenditure necessary for implementation of the operations, including maintenance and operating expenses . Taxes , duties and charges shall be excluded from the Community financing. 2 . Any counterpart funds shall be used in accor ­ dance with the objectives laid down in this Regulation and in agreement with the Community . Article 7 Participation in invitations to tender, contract awards and contracts in general shall be open on equal terms to all natural and legal persons of Member States and of the recipient country. Such participation may be extended to other developing countries receiving Community aid, particularly in cases of co-financing or in order to avoid an excessive increase in the cost of operations as a result of distance , transport difficulties or delivery times . Such participation by other developing countries shall be of an exceptional nature and shall be authorized on a case-by-case basis in accordance with the procedure laid down in Article 8 . Article 8 Decisions cancelling food aid and granting alternative aid, and also decisions on the conditions of supply of the latter, shall be taken by the Commission after consultation of the Committee provided for in Article 7 of Regulation (EEC) No 3331 /82 and in accordance with the procedure laid down in Article 8 of that Regulation . The Committee may examine any other matter rela ­ ting to the implementation of the alternative opera ­ tions raised by its chairman either on his own initiative or at the request of a representative of a Member State . Article 9 The Commission shall report annually to the Euro ­ pean Parliament and to the Council on the application of this Regulation . Article 10 1 . The Commission shall take all the necessary steps to ensure the proper execution of alternative operations . 2 . For the purpose of paragraph 1 the Member States shall assist the Commission and shall provide it with all necessary information . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Commu n ities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1984. For the Council The President C. CHEYSSON